








Exhibit 10.3




ASSIGNMENT AND ASSUMPTION AGREEMENT







This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), dated as of
February 14, 2018, is entered into by (i) CoConnect, Inc., a Nevada corporation
(the “Assignee”), and (ii) Mastermind Marketing, Inc, a Georgia Corporation (the
“Assignor”). The Assignee and the Assignor are sometimes referred to herein
individually as a “Party” and, collectively, as the “Parties”.




W I T N E S S E T H:




WHEREAS, Assignor owns 100% of all of the limited liability company membership
interests and the rights and obligations (“Membership Interest”) of Mastermind
Involvement Marketing, LLC, a Georgia limited liability company (the “Company”).




WHEREAS, in connection with the business combination between the Assignee and
the Assignor, the Assignor desire to transfer and Assignee desires to acquire
the Membership Interest and assume all the obligations of the Company.




NOW, THEREFORE, in consideration of the consideration set forth herein and other
good and valuable consideration, Assignor, intending to be legally bound, hereby
agree as follows:




1.

Assignor does hereby sells, transfers, assigns, convey and deliver to Assignee
all of the Assignor’ rights, titles and interests in and to the Membership
Interest, free and clear of any and all claims, mortgages, pledges, liens,
security interest, charges or encumbrances.  Contemporaneously with the
assignment described in the foregoing sentence, Assignee shall substitute as a
member of the Company, and the Assignor hereby withdraws from the Company as a
member of the Company.




2.

The Parties hereto agree that the assignment of the Membership Interest, the
admission of Assignee as a substitute member of the Company and the resignation
of the Assignor as a member of the Company shall not dissolve the Company and
that the business of the Company shall continue. This Assignment shall be
binding upon, and shall inure to the benefit of, the Parties hereto and their
respective successors and assigns.











1







--------------------------------------------------------------------------------







3.

Assignor hereto agrees to take any and all necessary actions to reflect the
admission of Assignee as a substitute member of the Company and the resignation
of the Assignor as member of the Company.




4.

The Assignee herby assumes all of the duties, obligations, and liabilities of
the Assignor arising relating to the Company, on and after the date hereof.




5.

This Assignment may be executed in counterparts, each of which shall be deemed
an original, but all of which shall constitute one and the same instrument. This
Assignment shall be governed by, construed and interpreted in accordance with,
the internal laws of the State of New York, without giving effect to the
principles of conflicts of laws.  




[SIGNATURE PAGE FOLLOWS]








2







--------------------------------------------------------------------------------













IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the date first above written.




ASSIGNOR:




     

 MASTERMIND MARKETING, INC







By: /s/ Daniel A. Dodson, Jr.

Daniel A. Dodson, Jr.




ASSIGNEE:







COCONNECT, INC.







By: /s/ Bennett J. Yankowitz


Bennett J. Yankowitz, President and sole Director











3





